Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT (this “Agreement”) is made and entered into as of the 11th day of
September 2012 (the “Effective Date”), by and between ZaZa Energy Corporation, a
Delaware corporation (the “Company”), and Todd Alan Brooks (“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to enter into this Agreement embodying the terms of
Employee’s employment with the Company, and Employee desires to enter into this
Agreement, subject to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.                                            Definitions.

 

(a)                                  “Accrued Obligations” shall mean (i) all
accrued but unpaid Base Salary through the date of termination of Employee’s
employment, (ii) any unpaid or unreimbursed expenses incurred in accordance with
Section 7 below, (iii) any benefits provided under the Company’s employee
benefit plans upon a termination of employment, in accordance with the terms
contained therein, and (iv) any allowance payable to Employee by the Company, in
accordance with written Company policy.

 

(b)                                 “Base Salary” shall mean the salary provided
for in Section 4(a) below or any increased salary granted to Employee pursuant
to Section 4(a).

 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Cause” shall mean (i) Employee’s act(s) of
gross negligence or willful misconduct in the course of his employment hereunder
that is materially injurious to the Company or any other member of the Company
Group, (ii) willful failure or refusal by Employee to perform in any material
respect his duties or responsibilities, (iii) misappropriation by Employee of
any assets or business opportunities of the Company or any other member of the
Company Group, (iv) embezzlement or fraud committed by Employee, or at his
direction, (v) Employee’s conviction of, or pleading “guilty” or “ no contest”
to a felony under United States state or federal law that has, or could be
reasonably expected to have, a material adverse impact on the performance of
Employee’s duties to the Company or any other member of the Company Group or
otherwise result in material injury to the reputation or business of the Company
or any other member of the Company Group, (vi) any material violation of a
written Company policy, including but not limited to those relating to sexual
harassment or business conduct, and those otherwise set forth in the manuals or
statements of written Company policy, or (vii) Employee’s material breach of
Section 9 of this Agreement.

 

(e)                                  “Change of Control” shall mean an event or
series of events by which: (i) a “person” or “group” within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended (other than a
“person” or “group” comprised solely of John Hearn, Gaston

 

--------------------------------------------------------------------------------


 

Kearby, Todd Brooks, their respective heirs, and their respective affiliates,
and their permitted transferees) becomes the beneficial owner of more than 50%
of the Company’s outstanding common stock; (ii) consummation of any
consolidation or merger of the Company or similar transaction or any sale, lease
or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, taken as a whole, to any person, in each case pursuant to which
the Company’s common stock will be converted into cash, securities or other
property, other than pursuant to a transaction in which the persons that
beneficially owned, directly or indirectly, voting shares of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
voting shares representing a majority of the total voting power of all
outstanding classes of voting shares of the continuing or surviving person
immediately after the transaction; or (iii) the Company’s stockholders approve
and adopt a plan of liquidation or dissolution of the Company or a sale of all
or substantially all of the Company’s assets.

 

(f)                                    “Change of Control Severance Term” shall
mean the twenty-four (24) month period following Employee’s termination pursuant
to Section 8(g) below.

 

(g)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(h)                                 “Common Shares” shall mean shares of common
stock of the Company.

 

(i)                                     “Company Group” shall mean the Company
together with any direct or indirect subsidiaries of the Company.

 

(j)                                     “Compensation Committee” shall mean the
Board or the committee of the Board designated to make compensation decisions
relating to senior executive officers of the Company.

 

(k)                                  “Confidential Information” shall mean
confidential or proprietary trade secrets, client lists, client identities and
information, information regarding service providers, investment methodologies,
marketing data or plans, sales plans, management organization information,
operating policies or manuals, business plans or operations or techniques,
financial records or data, or other financial, commercial, business, or
technical information (i) relating to the Company or any other member of the
Company Group or (ii) that the Company or any other member of the Company Group
may receive belonging to suppliers, customers, or others who do business with
the Company or any other member of the Company Group, but shall exclude any
information that is in the public domain or hereafter enters the public domain,
in each case without the breach by Employee of Section 9(a) below.

 

(l)                                     “Covered Compensation” shall mean
compensation paid or payable to Employee pursuant to this Agreement as Base
Salary, STI Award, LTI Award, and any allowances paid.

 

(m)                               “Disability” shall mean any physical or mental
disability or infirmity of the Employee that has prevented the performance of
Employee’s duties for a period of (i) ninety (90) consecutive days or (ii) one
hundred twenty (120) non-consecutive days during any twelve (12) month period. 
Any question as to the existence, extent, or potentiality of Employee’s
Disability upon which Employee and the Company cannot agree shall be determined
by a qualified,

 

2

--------------------------------------------------------------------------------


 

independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

 

(n)                                 “Good Reason” shall mean, without Employee’s
consent, (i) a diminution in Employee’s title, duties, or responsibilities, (ii)
a reduction in the Covered Compensation, (iii) the failure of the Company to pay
any compensation hereunder when due or to perform any other obligation of the
Company hereunder, (iv) the relocation of Employee’s principal place of
employment to a location more than 50 miles from its current location, or (v)
failure of the Company to obtain a written agreement from any successor or
assign of the Company to assume the obligations of the Company under this
Agreement upon a Change of Control.

 

(o)                                 “January Representative Value” shall mean
the average closing price of the Company’s common stock on the principal U.S.
stock exchange on which the Company’s common stock is listed or traded during
the last fifteen (15) trading days of January.

 

(p)                                 “Release Expiration Date” shall mean the
date that is twenty-one (21) days following the date upon which the Company
timely delivers Employee the release contemplated in Section 8(g) below, or in
the event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.

 

(q)                                 “Severance Term” shall mean the twenty-four
(24) month period following Employee’s termination upon an Expiration, by the
Company without Cause (other than by reason of death or Disability), or by
Employee for Good Reason.

 

Section 2.                                            Acceptance and Term of
Employment.

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The “Term of Employment” shall
mean the period commencing on the Effective Date and, unless terminated sooner
as provided in Section 8 hereof, continuing for a period of two (2) years from
the Effective Date; provided, however, that the Term of Employment shall be
extended automatically at the end of the initial two (2) year term for a two (2)
year term and thereafter for successive two (2) year terms if neither the
Company nor Employee has advised the other in writing in accordance with Section
17 at least ninety (90) days prior to the end of the then current term that such
term will not be extended for an additional two (2) year term (an “Expiration”).

 

Section 3.                                            Position, Duties, and
Responsibilities; Place of Performance.

 

(a)                                  During the Term of Employment, Employee
shall be employed and serve as the President and Chief Executive Officer of the
Company and shall have such duties and responsibilities as are commensurate with
such title.  Employee shall report to the Board and shall carry out and perform
all orders, directions and policies given to him by the Board consistent with
his position and title.  Employee also agrees to serve as an officer and/or
director of any member of the Company Group, in each case without additional
compensation, except as provided herein or in a separate agreement between the
parties.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Employee shall devote his full business
time, attention, skill, and best efforts to the performance of his duties under
this Agreement and shall not engage in any other business or occupation during
the Term of Employment, including, without limitation, any activity that (x)
conflicts with the interests of the Company or any other member of the Company
Group, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or (z) interferes with Employee’s exercise of judgment
in the Company’s best interests.  Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs; provided, however, that the activities set
out in clauses (i), (ii), and (iii) shall be limited by Employee so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder.

 

Section 4.                                            Compensation.  During the
Term of Employment, Employee shall be entitled to the following compensation:

 

(a)                                  Base Salary.  Employee shall be paid an
annualized Base Salary, payable in accordance with the regular payroll practices
of the Company, of not less than $525,000, with increases, if any, as may be
approved in writing by the Compensation Committee.  The Base Salary may not be
decreased unless such decrease is approved by Employee.

 

(b)                                 Short-Term Incentive Awards.

 

(i)                                     Employee shall be eligible for an annual
cash short-term incentive award determined by the Compensation Committee in
respect of each fiscal year (or partial fiscal year) during the Term of
Employment (the “STI Award”) in accordance with this Section 4(b).  The target
STI Award for each fiscal year shall be 100% of Base Salary (or such greater
percentage of Base Salary as the Board or Compensation Committee shall
determine, in its sole discretion) and, if earned, shall be paid by no later
than March 15th of each year with respect to the preceding year.

 

(ii)                                  The criteria for achieving the STI Award
shall be based upon the level of achievement of Company and individual
performance objectives for such fiscal year, as determined by the Board or the
Compensation Committee and agreed to by Employee.

 

(iii)                               The STI Award for any partial fiscal year
occurring during the Term of Employment shall be pro rated as and to the extent
provided in Section 8.

 

(c)                                  Long-Term Incentive Awards.

 

(i)                                     Employee shall be eligible for a
long-term incentive award determined by the Compensation Committee in respect of
each fiscal year or partial fiscal year, as the case may be, during the Term of
Employment in accordance with this Section 4(c) (the “LTI Award”).

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The target LTI Award for each fiscal year
shall be equal to 200% of Employee’s Base Salary.

 

(iii)                               The criteria for achieving the LTI Award
shall be based upon the level of achievement of Company and individual
performance objectives for such fiscal year, as determined by the Board or the
Compensation Committee and agreed to by Employee.

 

(iv)                              The Compensation Committee shall determine the
dollar value of the LTI Award earned by Employee (subject to the vesting
requirements below) no later than March 15th of the fiscal year following the
fiscal year to which the LTI Award is attributable.  The date on which the
Compensation Committee makes this determination shall be the “Determination
Date” for the LTI Award.

 

(v)                                 Within 15 days after the Determination Date,
Employee shall elect the percentage of the LTI Award that will be payable in
cash and the percentage of the LTI Award that will be payable in Common Shares
(each subject to the vesting requirements below).  The number of Common Shares
to be distributed (subject to the vesting requirements below) shall equal the
dollar value of the LTI Award that Employee has elected to be payable in Common
Shares divided by the most recent January Representative Value.  Under no
circumstances may the portion of any LTI Award that is comprised of Common
Shares exceed 250,000 Common Shares (gross).  The remainder of any such LTI
Award must be comprised of cash.

 

(vi)                              Each LTI Award shall vest in three equal
installments on the first, second and third anniversaries of its Determination
Date, provided that Employee remains employed with the Company through the
applicable vesting date or except as stated herein.

 

(vii)                           On the first payroll date following the vesting
date of any portion of an LTI Award, the Company shall distribute to Employee
(x) a cash payment equal to the portion of the LTI Award that Employee had
elected to be payable in cash (as reduced for required tax withholding), and (y)
the number of Common Shares payable under the LTI Award (as reduced for required
tax withholding, based on the closing price of the Company’s common stock on the
principal U.S. stock exchange on which the Company’s common stock is listed or
traded on the day prior to distribution); provided, however, that any fractional
Common Shares shall be payable in cash.

 

(viii)                        Any Common Shares to be delivered to Employee
shall be subject to such transfer policies as the Company may adopt that are
applicable to officers, directors and other management personnel generally.

 

Section 5.                                            Employee Benefits.

 

(a)                                  General.  During the Term of Employment,
Employee shall be entitled to participate in health insurance, retirement, and
other benefits provided to other senior executives of the Company.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Vacation and Time Off.  During each calendar
year of the Term of Employment, Employee shall be eligible for thirty (30) days
paid vacation, as well as sick pay and other paid and unpaid time off in
accordance with the policies and practices of the Company.

 

(c)                                  Indemnification and D&O Coverage.  Employee
shall be entitled to coverage by, and the benefits of, the Indemnity Agreement
dated June 12, 2012 (the “Indemnity Agreement”) and the Company’s D&O insurance
coverage (the “D&O Coverage”), consistent with the terms of the Indemnity
Agreement and the D&O Coverage.  The Company shall ensure that Employee is at
all times covered by the Indemnity Agreement and the D&O Coverage, or
substantially similar coverage, during the Term of Employment and thereafter.

 

Section 6.                                            Key Man Insurance.

 

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the Company.  Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.

 

Section 7.                                            Reimbursement of Business
Expenses.

 

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with written Company policy, as in effect from time
to time.

 

Section 8.                                            Termination of Employment.

 

(a)                                  General.  The Term of Employment shall
terminate upon the earliest to occur of (i) an Expiration, (ii) Employee’s
death, (iii) a termination by reason of a Disability, (iv) a termination by the
Company with or without Cause, and (v) a termination by Employee with or without
Good Reason.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

 

(b)                                 Termination Due to Death or Disability. 
Employee’s employment shall terminate automatically upon his death.  The Company
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination.  In the event Employee’s employment

 

6

--------------------------------------------------------------------------------


 

is terminated due to his death or Disability, Employee or his estate or his
beneficiaries, as the case may be, shall be entitled to:

 

(i)                                     The Accrued Obligations; and

 

(ii)                                  Any unpaid STI Award in respect of any
completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid within sixty (60) days from the date of such; and

 

(iii)                               Any STI Award that would have been payable
with respect to the year of termination in the absence of the Employee’s death
or Disability, pro-rated for the period the Employee worked prior to his death
or Disability, which amount shall be paid at such time STI Awards are paid to
other senior executives of the Company, but in no event later than one day prior
to the date that is 2½ months following the last day of the fiscal year in which
such termination occurs; and

 

(iv)                              The cash portion of any outstanding, unvested
LTI Award that would have been payable had Employee’s employment with the
Company continued through the applicable vesting date, which shall be paid
concurrently with the payment described in clause (iii) above; and

 

(v)                                 Immediate vesting of any unvested Common
Shares, including but not limited to any Common Shares that comprise any past
LTI Award; and

 

(vi)                              Continuation and/or payment of Employee’s
and/or Employee’s dependents’ medical insurance premiums for a period of
eighteen (18) months; and

 

(vii)                           The rights to the same compensation and benefits
as provided in Section 8(d) below, in lieu of clauses (i) through (vi), if the
termination of Employee’s employment is by reason of death or Disability while
the Employee is traveling on official Company business.

 

Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(c)                                  Termination by the Company for Cause.

 

(i)                                     The Company may terminate Employee’s
employment at any time for Cause, effective upon Employee’s receipt of written
notice of such termination; provided, however, that with respect to any Cause of
termination relying on clause (i), (ii), (vi) or (vii) of the definition of
Cause set forth in Section 1(d) hereof, to the extent such act or acts are
curable, Employee shall be given not less than twenty (20) days’ written notice
by the Board of the Company’s intention to terminate him for Cause, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and
such termination shall be effective at the expiration of such twenty (20) day
notice period unless Employee

 

7

--------------------------------------------------------------------------------


 

has substantially cured such act or acts or failure or failures to act that give
rise to Cause during such period.

 

(ii)                                  In the event the Company terminates
Employee’s employment for Cause, he shall be entitled only to the Accrued
Obligations, and any previously awarded Common Shares which are not vested as of
the date of termination shall be cancelled.  Following such termination of
Employee’s employment for Cause, except as set forth in this Section 8(c)(ii),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(d)                                 Termination Upon an Expiration or by the
Company without Cause.  The Company may terminate Employee’s employment at any
time without Cause, effective upon Employee’s receipt of at least sixty (60)
days written notice of such termination.  Upon an Expiration or in the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:

 

(i)                                     The Accrued Obligations; and

 

(ii)                                  Any unpaid STI Award in respect of any
completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid at such time STI Awards are paid to other senior
executives of the Company, but in no event later than one day prior to the date
that is 2½ months following the last day of the fiscal year in which such
termination occurs; and

 

(iii)                               The target STI Award for the year in which
termination occurs, pro-rated for the period the Employee worked prior to such
termination, which amount shall be paid at such time STI Awards are paid to
other senior executives of the Company, but in no event later than one day prior
to the date that is 2½ months following the last day of the fiscal year in which
such termination occurs; and

 

(iv)                              The cash portion of any outstanding, unvested
LTI Award that would have been payable had Employee’s employment with the
Company continued through the applicable vesting date, which shall be paid
concurrently with the payment described in clause (iii) above; and

 

(v)                                 Immediate vesting of any unvested Common
Shares, including but not limited to any Common Shares that comprise any past
LTI Award; and

 

(vi)                              Continuation of payment of Base Salary and
target STI Award during the Severance Term, payable in accordance with the
Company’s regular payroll practices; and

 

(vii)                           Continuation, during the Severance Term, of the
health benefits provided to Employee and his covered dependants under the
Company’s health plans, it being understood and agreed that the Company’s
obligation to provide such continuation of benefits shall terminate prior to the
expiration of the Severance Term in the event that Employee becomes eligible to
receive any health benefits while employed by or providing service to, in any
capacity, any other business or entity during the Severance

 

8

--------------------------------------------------------------------------------


 

Term; provided, however, that as a condition of the Company’s providing the
continuation of health benefits described herein, the Company may require
Employee to elect continuation coverage under COBRA.  Notwithstanding the
forgoing, if such health benefits are provided to employees of the Company
generally through a self-insured arrangement, and Employee qualifies as a
“highly compensated individual” (within the meaning of Section 105(h) of the
Code), (i) such continuation of benefits shall be provided on a fully taxable
basis, based on 100% of the monthly premium cost of participation in the
self-insured plan less any portion required to be paid by Employee pursuant to
clause (A) above (the “Taxable Cost”), and, as such, Employee’s W-2 shall
include the after-tax value of the Taxable Cost for each month during the
applicable benefit continuation period, and (ii) on the last payroll date of
each calendar month during which any health benefits are provided pursuant to
this Section 8(d)(vii), Employee shall receive an additional payment, such that,
after payment by the Employee of all federal, state, local and employment taxes
imposed on Employee as a result of the inclusion of the portion of the Taxable
Cost in income during such calendar month, Employee retains (or has had paid to
the Internal Revenue Service on his behalf) an amount equal to such taxes as
Employee is required to pay as a result of the inclusion of the Taxable Cost in
income during such calendar month; and

 

(viii)                        Reimbursement of Employee’s reasonable, documented
outplacement expenses for up to 12 months, not to exceed $20,000 in the
aggregate.

 

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(e)                                  Termination by Employee with Good Reason. 
Employee may terminate his employment with Good Reason by providing the Company
twenty (20) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason.  During such twenty (20) day notice period,
the Company shall have a cure right (if curable), and if not cured within such
period, Employee’s termination will be effective upon the expiration of such
cure period, and Employee shall be entitled to the same payments and benefits as
provided in Section 8(d) above for a termination upon an Expiration and by the
Company without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) above.  Following such termination of Employee’s
employment by Employee with Good Reason, except as set forth in this Section
8(e), Employee shall have no further rights to any compensation or any other
benefits under this Agreement.

 

(f)                                    Termination by Employee without Good
Reason.  Employee may terminate his employment without Good Reason by providing
the Company sixty (60) days’ written notice of such termination.  In the event
of a termination of employment by Employee under this Section 8(f), except as
provided in Section 8(g), Employee shall be entitled only to the Accrued
Obligations, and any previously awarded Common Shares which are not vested as of
the date of termination shall be cancelled.  In the event of termination of
Employee’s employment under this Section 8(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Employee without Good Reason.  Following such termination of

 

9

--------------------------------------------------------------------------------


 

Employee’s employment by Employee without Good Reason, except as set forth in
this Section 8(f) or Section 8(g), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(g)                                 Change of Control and Termination Following
Change of Control.  Upon a Change of Control, the Company shall (i) pay to
Employee, on the thirtieth (30th) day following the effective date of the Change
of Control and payable in a lump sum, (x) an amount in the aggregate equal to
three (3) times the most recent target STI Award, and (y) the cash portion of
any outstanding, unvested LTI Award that would have been payable had Employee’s
employment with the Company continued through the applicable vesting date, and
(ii) immediately vest any unvested Common Shares, including but not limited to
any Common Shares that comprise any past LTI Award.  If, during the one (1) year
period following such Change of Control, Employee is terminated because of an
Expiration or by the Company without Cause, or Employee terminates his
employment with or without Good Reason, in lieu of the benefits payable pursuant
to Sections 8(d) or 8(e) or 8(f) hereof, as applicable, and in addition to the
benefits payable pursuant to the preceding sentence, Employee shall be entitled
to:

 

(i)                                     The Accrued Obligations;

 

(ii)                                  A lump-sum cash payment equal to two (2)
times Employee’s Base Salary, which amount shall be paid within thirty (30) days
of the effective date of termination;

 

(iii)                               Continuation, during the Change of Control
Severance Term, of the health benefits provided to Employee and his covered
dependants under the Company’s health plans, subject to the terms and conditions
set forth in Section 8(d)(vii) above.

 

Following such termination of Employee’s employment following a Change of
Control, except as set forth in this Section 8(g), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(h)                                 Release.  Notwithstanding any provision
herein to the contrary, the Company may require that, prior to payment of any
amount or provision of any benefit pursuant to subsection (d), (e), or pursuant
to clauses (ii) and (iii) of subsection (g) of this Section 8, Employee shall
have executed, on or prior to the Release Expiration Date, a customary general
release in favor of the Company in such form as is reasonably required by the
Company, and any waiting periods contained in such release shall have expired. 
To the extent that the Company requires execution of such release, the Company
shall deliver such release to Employee within ten (10) business days following
the termination of Employee’s employment hereunder, and the Company’s failure to
deliver such release prior to the expiration of such ten (10) business day
period shall constitute a waiver of any requirement to execute such release. 
Such release, if any, shall contain mutual releases whereby the Company also
issues a release in favor of Employee.    Assuming a timely delivery of the
release by the Company, if Employee fails to execute such release on or prior to
the Release Expiration Date or timely revokes his acceptance of such release
thereafter, Employee shall not be entitled to any payments or benefits pursuant
to subsection (d), (e), or pursuant to clauses (ii) and (iii) of subsection (g)
of this Section 8.  Notwithstanding anything herein to the contrary, in any case
where the date of termination and

 

10

--------------------------------------------------------------------------------


 

the Release Expiration Date fall in two separate taxable years, any payments
required to be made to Employee that are treated as deferred compensation for
purposes of Section 409A of the Code shall be made in the later taxable year.

 

Section 9.                                            Restrictive Covenants.

 

(a)                                  Confidential Information.  At any time
during and after the end of the Term of Employment, without the prior written
consent of the Board, Employee shall not disclose to or use for the benefit of
any third party any Confidential Information, except to the extent required by
an order of a court having jurisdiction or under subpoena from an appropriate
government agency, in which event, Employee shall use his best efforts to
consult with the Board prior to responding to any such order or subpoena, and
except as required in the performance of his duties hereunder.

 

(b)                                 Non-Competition.  The Company and Employee
acknowledge that they have previously entered into a Non-Competition Agreement
(the “Existing Non-Competition Agreement”) dated August 9, 2011, in connection
with the acquisition by the Company of the limited liability interests in ZaZa
Energy LLC, and that unless otherwise inconsistent with the terms of this
Agreement, the Existing Non-Competition Agreement shall remain in full force and
effect.

 

(c)                                  Return of Documents.  In the event of the
termination of Employee’s employment for any reason, Employee shall deliver to
the Company all of (i) the property of the Company and (ii) the documents and
data of any nature and in whatever medium of the Company, and he shall not take
with him any such property, documents, or data, or any reproduction thereof, or
any documents containing or pertaining to any Confidential Information.

 

(d)                                 Works for Hire.  Employee agrees that the
Company shall own all right, title, and interest throughout the world in and to
any and all inventions, original works of authorship, developments, concepts,
know-how, improvements, and trade secrets, whether or not patentable or
registrable under copyright or similar laws, that Employee may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice during the Term of Employment, whether or not during
regular working hours, provided they either (i) relate at the time of conception
or development to the actual or demonstrably proposed business or research and
development activities of the Company or any member of the Company Group; (ii)
result from or relate to any work performed for the Company or any member of the
Company Group; or (iii) are developed through the use of Confidential
Information and/or Company resources or in consultation with any personnel of
the Company or any other member of the Company Group (collectively referred to
as “Developments”).  Employee hereby assigns to the Company all right, title,
and interest in and to any and all of these Developments.  Employee agrees to
assist the Company, at the Company’s expense, to further evidence, record, and
perfect such assignments, and to perfect, obtain, maintain, enforce, and defend
any rights specified to be so owned or assigned.  Employee hereby irrevocably
designates and appoints the Company and its agents as attorneys-in-fact to act
for Employee and on his behalf to execute and file any document and to do all
other lawfully permitted acts to further the purposes of the foregoing with the
same legal force and effect as if executed by Employee.  In addition, and not in
contravention of any of the foregoing, Employee

 

11

--------------------------------------------------------------------------------


 

acknowledges that all original works of authorship that are made by him (solely
or jointly with others) within the scope of employment and that are protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 USC § 101).  To the extent allowed by law, this
includes all rights of paternity, integrity, disclosure, and withdrawal, and any
other rights that may be known or referred to as “moral rights.”  To the extent
Employee retains any such moral rights under applicable law, Employee hereby
waives such moral rights and consents to any action consistent with the terms of
this Agreement with respect to such moral rights, in each case, to the full
extent of such applicable law.  Employee will confirm any such waivers and
consents from time to time as requested by the Company.

 

Section 10.                                      Representations and Warranties
of Employee.

 

Employee represents and warrants to the Company that—

 

(a)                                  Employee is entering into this Agreement
voluntarily and that his employment hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound;

 

(b)                                 Employee has not violated, and in connection
with his employment with the Company will not violate, any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer by
which he is or may be bound; and

 

(c)                                  in connection with his employment with the
Company, Employee will not use any confidential or proprietary information he
may have obtained in connection with employment with any prior employer.

 

Section 11.                                      Withholding of Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by applicable law.  Employee acknowledges
and represents that the Company has not provided any tax advice to him in
connection with this Agreement and that he has been advised by the Company to
seek tax advice from his own tax advisors regarding this Agreement and payments
that may be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

Section 12.                                      Additional Section 409A
Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

(a)                                  Any payment otherwise required to be made
hereunder to the Employee at any date as a result of the termination of
Employee’s employment shall be delayed for such period of time as may be
necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code (the
“Delay Period”).  On the first business day following the expiration of the
Delay Period, Employee shall be paid, in a single cash lump sum, an amount equal
to the aggregate amount of all payments delayed pursuant to the preceding
sentence, and any remaining payments not so delayed shall continue to be paid
pursuant to the payment schedule set forth herein.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A
of the Code.

 

(c)                                  To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of Section
409A of the Code), (i) any such expense reimbursement shall be made by the
Company no later than the last day of the taxable year following the taxable
year in which such expense was incurred by Employee, (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect.

 

Section 13.                                      Successors and Assigns; No
Third-Party Beneficiaries.

 

(a)                                  The Company.  This Agreement shall inure to
the benefit of the Company and its respective successors and assigns.  Neither
this Agreement nor any of the rights, obligations, or interests arising
hereunder may be assigned by the Company to any person or entity without
Employee’s prior written consent; provided, however, that in the event of the
merger or consolidation, or transfer or sale of all or substantially all of the
assets, of the Company with or to any other individual or entity, this Agreement
shall, subject to the provisions hereof, be binding upon and inure to the
benefit of such successor, and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, it
being agreed that in such circumstances, the consent of Employee shall not be
required in connection therewith.

 

(b)                                 Employee.  Employee’s rights and obligations
under this Agreement shall not be transferable by Employee by assignment or
otherwise, without the prior written consent of the Company; provided, however,
that if Employee shall die, all amounts then payable to Employee hereunder shall
be paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee, or other designee, or if there be no such designee, to Employee’s
estate.

 

(c)                                  No Third-Party Beneficiaries.  Except as
otherwise set forth in Section 8(b) or Section 13(b) hereof, nothing expressed
or referred to in this Agreement will be construed to give any person or entity
other than the Company and Employee any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.

 

Section 14.                                      Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification is consented to on the Company’s behalf by the Board.  No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or

 

13

--------------------------------------------------------------------------------


 

transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 15.                                      Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 16.                                      Governing Law and Jurisdiction.

 

In the event of any dispute under this Agreement or relating or arising under
the employment relationship (a “Dispute”), the parties agree first to engage in
good faith negotiations to try to resolve the Dispute.  If the Dispute is not
resolved through such negotiations, the parties agree to engage in mediation
using the services of an agreed upon mediator.  If the parties fail to agree on
a mediator, they shall proceed under the rules and administration of JAMS in
Houston, Texas.  If the Dispute is not resolved through such mediation, the
parties agree to submit the Dispute to binding arbitration.  Each party
expressly waives any right, whether pursuant to any applicable federal, state,
or local statute, to a jury trial and/or to have a court of law determine rights
and award damages with respect to any such dispute.  The party invoking
arbitration shall notify the other party in writing (the “Written Notice”). The
parties shall exercise their best efforts, in good faith, to agree upon
selection of a single arbitrator.  If the parties are unable to agree upon
selection of a single arbitrator, they shall so notify the American Arbitration
Association (“AAA”) or another agreed upon arbitration administrator and request
that the arbitration provider work with the parties to select a single
arbitrator.  The arbitration shall be (a) conducted in accordance with the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, (b) held at a location in Houston, Texas, and (c) completed
within six months (or within such other time as the parties may mutually agree)
of the receipt of Written Notice by the party being notified.  The arbitrator
shall have no authority to assess punitive or exemplary damages as to any
dispute arising out of or concerning the provisions of this Agreement or
otherwise arising out of the employment relationship, except as and unless such
damages are expressly authorized by otherwise applicable and controlling
statutes.  The arbitrator’s decision shall be final and binding and enforceable
in any court of competent jurisdiction.  Each party shall bear its own costs,
including attorneys’ fees, and share all costs of the arbitration equally,
subject to the following:  (i) nothing provided herein shall interfere with
either party’s right to seek or receive damages or costs as may be allowed by
applicable statutory law (such as, but not necessarily limited to, reasonable
attorneys’ fees and dispute resolution related costs and expenses, if allowed by
applicable statutory law), and (ii) the arbitrator shall have the authority to
award reasonable attorneys’ fees, costs, and expenses to the party that
substantially prevails.

 

14

--------------------------------------------------------------------------------


 

Section 17.                                      Notices.

 

(a)                                  Every notice or other communication
relating to this Agreement shall be in writing, and shall be mailed to or
delivered to the party for whom or which it is intended at such address as may
from time to time be designated by it in a notice mailed or delivered to the
other party as herein provided; provided, that unless and until some other
address be so designated, all notices and communications by Employee to the
Company shall be mailed or delivered to the Company at its principal executive
office, and all notices and communications by the Company to Employee may be
given to Employee personally or may be mailed to Employee at Employee’s last
known address, as reflected in the Company’s records.

 

(b)                                 Any notice so addressed shall be deemed to
be given (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

Section 18.                                      Section Headings; Mutual
Drafting.

 

(a)                                  The headings of the sections and
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part thereof or affect the meaning or interpretation of
this Agreement or of any term or provision hereof.

 

(b)                                 The parties are sophisticated and have been
represented (or have had the opportunity to be represented) by their separate
attorneys throughout the transactions contemplated by this Agreement in
connection with the negotiation and drafting of this Agreement and any
agreements and instruments executed in connection herewith.  As a consequence,
the parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any document or instrument executed in
connection herewith, and therefore waive their effects.

 

Section 19.                                      Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 20.                                      Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of Section 8
through 21 of this Agreement (together with any related definitions set forth in
Section 1 hereof) shall survive to the extent necessary to give effect to the
provisions thereof.

 

15

--------------------------------------------------------------------------------


 

Section 21.                                      Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

*                                        
*                                         *

[Signatures to appear on the following page.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:  TRAVIS BURRIS

 

Title:  CHAIRMAN, COMPENSATION COMMITTEE

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

TODD ALAN BROOKS

 

--------------------------------------------------------------------------------